Sutton, C. J.
It not appearing from, the record that there was any service of a copy of the bill of exceptions, either personal or by. acknowledgment upon the defendant in error, as required under the provisions of Code § 6-911 or Code § 6-912, this court is without jurisdiction to entertain the writ of error. Fireman’s Fund Indemnity Co. v. Goss, 69 Ga. App. 25 (24 S. E. 2d, 736); Salvation Army v. Eleventh, Hour Service Inc., 77 Ga. App. 196 (47 S. E. 2d, 893); Warnock v. Woodard, 183 Ga. 367 (188 S. E. 336); Mauldin v. Mauldin, 203 Ga. 123 (45 S. E. 2d, 818).

Writ oj enor dismissed.


Felton and Parker, JJ., concur.

H. T. Oliver, Howard Oliver Jr., for plaintiff in error.
Kenyon, Kenyon & Gunter, contra.